Citation Nr: 0006439	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-04 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to recognition of the appellant as the helpless 
child of the veteran for the purposes of Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active service from March 1944 to August 
1944.  The veteran died on April [redacted], 1965.  In a 
June 1965 rating action service connection was established 
for the cause of the veteran's death.  The appellant, who 
was reportedly born in March 1938, is the purported son of 
the deceased veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Baltimore, Maryland, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that the 
appellant had not established basic eligibility as the 
helpless child of the deceased veteran for purposes of VA 
death benefits.

This case was previously before the Board and in December 
1998 was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The appellant, the purported legitimate child of the veteran, 
is married.


CONCLUSION OF LAW

The appellant's marriage is a bar to entitlement to his 
recognition as the "child" of the veteran.  38 U.S.C.A. 
§ 101(4)(A); (West 1991); 38 C.F.R. § 3.57(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts in this case are not in dispute and may be briefly 
summarized.  The veteran died in April 1965 and his death has 
been adjudicated to be service connected by the RO.  The 
appellant was reportedly born in March 1938 and is the 
purported legitimate son of the veteran.  Here, the Board 
notes that the veteran's claims file is devoid of any 
documentary evidence recording the appellant's birth.

In July 1996, the appellant filed an Application for 
Dependency and Indemnity Compensation stating that he was 
claiming benefits "as a helpless, married child."

Under VA regulations a legitimate child of a veteran may be 
considered a "child" after age 18 for purposes of determining 
entitlement to certain VA benefits if he/she is unmarried, 
and before reaching the age of 18 years, the "child" becomes 
permanently incapable of self-support.  38 U.S.C.A. 
§ 101(4)(A); 38 C.F.R. § 3.57.  The evidence of record 
includes both the above statement by the appellant in July 
1996 clearly asserting that he is married as well as a copy 
of a certificate of marriage evincing a marriage between the 
appellant and L. B. in July 1978.  Since he is married, under 
the applicable laws, he cannot be considered a "child" of the 
veteran.  Therefore, the Board concludes that this claim 
lacks legal merit under the applicable laws and regulations.  
In cases such as this where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the RO, as reflected in the December 
1996 statement of the case and September 1997 supplemental 
statement of the case, decided this case on a theory 
different from that currently employed by the Board.  The 
case was remanded to the RO in December 1998 for the purpose 
of providing the appellant an opportunity to raise arguments 
and additional evidence on the issue of whether or not he is 
entitled to recognition as the helpless child of the veteran 
since he is married and to allow the RO an opportunity to 
consider his marital status with respect to this matter.  The 
appellant was informed in March 1999 by the RO that he was 
not eligible for the benefit sought because of his marital 
status.  He failed to respond to this notice.  The Board, 
thus, concludes that the appellant has not been prejudiced by 
the Board's determination herein.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


ORDER

The appellant's claim for VA benefits as a helpless child of 
a veteran is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals




 

